SOMERYILLE, J.
It is true that the clear and unambiguous recital of. a particular consideration in a deed is -prima facie evidence of its correctness, as between tbe immediate parties to the instrument. But this principle has no application to tbe present case, in view of the fact that the deed from Hall to Loveman & Co. recites on its face an ambiguous consideration — in fact, we may say, two separate and repugnant considerations; tbe one of which is eight hundred dollars, and the other four hundred and fifty-eight 23-100 dolíais, “in the indebtedness of Hall, Mackey & Co.”
The first and second charges requested by the plaintiff were properly refused. ’
The third charge was purely argumentative in character, and also invaded the province of the jury, in pronouncing on the sufficiency of the evidence; and either of these reasons justified its refusal by the court.
Judgment affirmed.